Opinion issued May 18, 2017




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                               NO. 01-16-00926-CV
                             ———————————
 SOUTHEAST TEXAS CONCRETE AND CONSTRUCTION SERVICES,
                     LLC, Appellant
                                          V.
                        HTC CONCRETE, LLC, Appellee


                    On Appeal from the 129th District Court
                             Harris County, Texas
                       Trial Court Case No. 2016-47665


                           MEMORANDUM OPINION

      The parties have filed a joint motion to dismiss this appeal, and request that

all costs be assessed against the party incurring the same. See TEX. R. APP. P.

42.1(a)(1), (d). No other party has filed a notice of appeal and no opinion has issued.

See TEX. R. APP. P. 42.1(a)(1), (c).
      Accordingly, we grant the motion and dismiss the appeal, with costs to be

taxed against the party who incurred the same. See TEX. R. APP. P. 42.1(a)(1), (d),

43.2(f). We dismiss any other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Bland, and Huddle.




                                        2